

NUGEN MOBILITY, INC


SUBSCRIPTION AGREEMENT


ARTICLE I
PURCHASE OF SHARES
 
1.1          Subscription.  The undersigned (the “Subscriber”) hereby subscribes
(the “Subscription”) to purchase the number of shares of the common stock,
$0.001 par value per share (the “Shares”), of NuGen Mobility, Inc., a Delaware
corporation (the “Company”), set forth on the Subscriber’s signature page hereto
at a purchase price of $0.15 per share.  This Subscription shall become
effective when it has been duly executed by the Subscriber and this Subscription
agreement (the “Subscription Agreement”) has been accepted and agreed to by the
Company.
 
1.2          Receipt of Executive Summary Acknowledged.  The Subscriber
acknowledges receipt of a copy of the Company’s Private Placement Memorandum
dated November 9, 2009 and the related exhibits (the “Summary).
 
THE SUBSCRIBER ACKNOWLEDGES THAT THE SUBSCRIBER IS ACQUIRING THE SHARES AFTER
INVESTIGATION OF THE COMPANY AND ITS PROSPECTS AND THAT NO OFFER OR SOLICITATION
HAS BEEN MADE TO THE SUBSCRIBER EXCEPT THROUGH THIS AGREEMENT.  THE SUBSCRIBER
FURTHER ACKNOWLEDGES THAT THE SUBSCRIBER IS NOT RELYING UPON ANY REPRESENTATION
MADE BY ANY PERSON EXCEPT AS CONTAINED HEREIN.


1.3          Acceptance of Subscription.  It is understood and agreed that this
Subscription is made subject to the following conditions:
 
(a)          The Company shall have the right to accept or reject Subscriptions
in any order it shall determine, in whole or in part, for any reason (or for no
reason).
 
(b)          Subscriptions are not binding on the Company until accepted by the
Company.  The Company will refuse any Subscription by giving written notice to
the Subscriber by personal delivery or first-class mail.  In its sole
discretion, the Company may establish a limit on the purchase of Shares by a
particular Subscriber.
 
(c)          If the Company rejects a Subscription or returns Subscription
proceeds because the Company has failed to sell the required minimum number of
Shares by the Termination Date (as defined and described in the Summary), the
Company shall cause all Subscription proceeds to be returned to the
Subscriber.  The Subscription will not accrue interest.  The right to receive
the return of such Subscription proceeds is not assignable.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
2.1         Restrictions on Transferability; Legend.
 
(a)           The Subscriber understands that the Shares cannot be sold,
assigned, transferred, exchanged, hypothecated or pledged, or otherwise disposed
of or encumbered without the prior written consent of the Company, which may be
given or withheld in its sole and absolute discretion, and that no market will
exist for the resale of any of the Shares.  In addition, the Subscriber
understands that the Shares have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or under any applicable state
securities or “blue sky” laws or the laws of any other jurisdiction, and the
Subscriber further understands that the Shares are being offered and sold in
reliance on exemptions from registration and cannot be resold unless they are so
registered or unless an exemption from registration is available. The Subscriber
understands that the Company is not required and does not plan to register the
Shares.

 
 

--------------------------------------------------------------------------------

 

(b)           Any certificate or other evidence of ownership of the Shares shall
bear a legend substantially as follows:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE TRANSFERRED UNLESS SUCH TRANSFER IS REGISTERED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR MEETS THE REQUIREMENTS OF
AN EXEMPTION THEREFROM, THE AVAILABILITY OF WHICH IS CONFIRMED IN AN OPINION OF
COUNSEL, REASONABLY ACCEPTABLE TO THE COMPANY.
 
2.2         Representations and Warranties by the Subscriber.  The Subscriber
represents and warrants to the Company that:
 
(a)           The Subscriber is acquiring the Shares for the Subscriber’s own
account, as principal, for investment purposes only and not with any intention
to resell, distribute or otherwise dispose of or fractionalize the Shares, in
whole or in part.
 
(b)           The Subscriber has been furnished, has carefully read, and has
relied solely (except for information obtained pursuant to paragraph (c) below),
on the information contained in the Private Placement Memorandum and in this
Subscription Agreement and the Subscriber has not received any other offering
literature or prospectus and no representations or warranties have been made to
the Subscriber by the Company, other than the representations set forth in this
Agreement.
 
(c)           The Subscriber has had an unrestricted opportunity to: (i) obtain
additional information concerning the offering of Shares pursuant to the Private
Placement Memorandum (the “Offering”), the Company, and any other matters
relating directly or indirectly to the Subscriber’s purchase of the Shares; and
(ii) ask questions of, and receive answers from the Company concerning the terms
and conditions of the Offering and to obtain such additional information as may
have been necessary to verify the accuracy of the information contained in the
Private Placement Memorandum. In addition to the foregoing, the Subscriber
acknowledges that the Subscriber has conducted, or been afforded the opportunity
to conduct, an investigation of the Company and has been offered the opportunity
to ask representatives of the Company questions about the Company’s financial
condition and business and that the Subscriber has obtained such publicly
available information as the Subscriber has requested, to the extent the
Subscriber has deemed necessary, to permit the Subscriber to fully evaluate the
merits and risks of an investment in the Company.

 
2

--------------------------------------------------------------------------------

 

(d)           The Subscriber is capable of evaluating the merits and risks of
investing in the Company, and all information that the Subscriber has provided
concerning the Subscriber, the Subscriber’s financial position and knowledge of
financial and business matters is true, correct and complete. The Subscriber
further acknowledges and understands that the Company will rely on the
information provided by the Subscriber in this Agreement for purposes of
complying with Federal and applicable state securities laws.
 
(e)           The Subscriber represents that the Subscriber is an “Accredited
Investor” as such term is defined in Rule 501(a)(1-8) of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”).
 
(f)           Except for Martinez-Ayme Securities, the Subscriber has not dealt
with a broker in connection with the purchase of the Shares and agrees to
indemnify and hold the Company harmless from any claims for brokerage or fees in
connection with the transactions contemplated herein.
 
(g)           The Subscriber has a pre-existing personal or business
relationship with the Company, one of the Company’s officers, or one of the
Company’s affiliates.  The Subscriber is not subscribing for the Shares because
of or following any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
by a person other than an authorized representative of the Company.
 
(h)           The Subscriber is not relying on the Company with respect to any
legal, investment or tax considerations involved in the purchase, ownership and
disposition of the Shares. The Subscriber has relied solely on the advice of, or
has consulted with, in regard to the legal, investment and tax considerations
involved in the purchase, ownership and disposition of a Share, the Subscriber’s
own legal counsel, business and/or investment adviser, accountant and tax
adviser.
 
(i)           The Subscriber understands that he is purchasing the Shares in the
Company without being furnished any offering literature other than the Private
Placement Memorandum, which may not contain all information that might be
material to the Subscriber’s investment decision and which information cannot be
relied on by the Subscriber as the only representations being made by the
Company in connection with the Offering are those contained in this Agreement.
 
(j)           If the Subscriber is a corporation, partnership, trust or other
entity: (i) it is authorized and qualified to make an investment in the Company;
(ii) the person signing this Subscription Agreement on behalf of such entity has
been duly authorized by such entity to do so; and (iii) such entity was not
organized or reorganized for the specific purpose of acquiring the Shares.
 
(k)           The Subscriber acknowledges and is aware of the following:
 
 (i)           that no federal or state agency has made any finding or
determination as to the fairness of offering of Shares for investment or any
recommendation or endorsement of the Shares;


 (ii)          that none of the following has ever been represented, guaranteed,
or warranted to the Subscriber by the Company or its agents, or employees or by
any other person, expressly or by implication:

 
3

--------------------------------------------------------------------------------

 



(1)           the approximate or exact length of time that the Subscriber will
be required to remain as an owner of the Shares;


(2)           that the prior performance of the Company or any of
its  affiliates, their respective officers or directors, or their respective
associates, agents or employees, will in any way indicate the predictable
results of the ownership of the Shares or of the Company, or


(3)           that Subscriptions will be accepted in the order in which they are
received; and


(iii)         that the Company shall incur certain costs and expenses and
undertake other actions in reliance upon the irrevocability of the Subscription
for the Shares made hereunder.


(l)           The Subscriber understands the various risks of an investment in
the Company and has carefully reviewed the various risks summarized under “RISK
FACTORS” in the Private Placement Memorandum. The Subscriber understands that
such risk factors are not exclusive of the risks inherent with an investment in
the Company.
 
(m)          The Subscriber is willing and able to bear the economic risks of an
investment in the Company for an indefinite period of time.
 
(n)           The Subscriber maintains the Subscriber’s domicile, and is not
merely a transient or temporary resident, at the address shown on the signature
page of this Subscription Agreement
 
(o)           The Subscriber acknowledges that nothing hereunder shall preclude
the Company from seeking and/or procuring additional equity and/or debt
financing.  The Subscriber acknowledges that the Company may offer additional
securities for sale to third parties on similar or different terms, and that
such sales will dilute the Subscriber’s interest in the Company unless the
Subscriber makes an additional investment in the Company.
 
(p)           The Subscriber has received all documents, records, books and
other information pertaining to the Subscriber’s investment in the Company that
has been requested by the Subscriber.
 
(q)           The Subscriber understands that the price of the Shares offered
hereby was determined by the Company without reference to the assets or book
value of the Company.
 
2.3         Company’s Representations and Warranties.  The Company represents
and warrants to the Subscriber as follows:


(a)          Organization of the Company.  The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Delaware.

 
4

--------------------------------------------------------------------------------

 

(b)          Authority.   (a)  The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and to
issue the Shares; (b) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required; and (c) this Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such  enforceability  may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.


(c)          Exemption from Registration; Valid Issuances.  The sale and
issuance of the Shares, in accordance with the terms and on the bases of the
representations and warranties of the undersigned set forth herein, may and
shall be properly issued by the Company to the undersigned pursuant to any
applicable federal or state law. When issued and paid for as herein provided,
the Shares shall be duly and validly issued, fully paid, and non-assessable.
Neither the sales of the Shares pursuant to, nor the Company's performance of
its obligations under, this Agreement shall result in the creation or imposition
of any liens, charges, claims or other encumbrances upon the Shares or any of
the assets of the Company. The Shares shall not subject the Subscriber to
personal liability by reason of the ownership thereof.


(d)          No General Solicitation or Advertising in Regard to this
Transaction.  Neither the Company nor any of its affiliates nor any person
acting on its or their behalf (a) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to any of the Shares, or (b) made any offers or sales
of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Shares under the Securities
Act.


ARTICLE III
MISCELLANEOUS
 
3.1          Indemnity.  The Subscriber agrees to indemnify and hold harmless
the Company, and each other person, if any, who controls any such entity within
the meaning of Section 15 of the Securities Act against any and all loss,
liability, claim, damages and expense whatsoever (including, but not limited to,
any and all expenses whatsoever reasonably incurred in investigating, preparing
or defending against any litigation commenced or threatened or any claim
whatsoever) arising out of or based upon any breach or failure by the Subscriber
to comply with any representation, warranty, covenant or agreement made by the
Subscriber herein or in any other document furnished by the Subscriber to any of
the foregoing in connection with this Subscription Agreement.
 
3.2          Survival of Representations and Warranties.  The representations
and warranties of the Subscriber shall survive the closing and shall be fully
enforceable at law or in equity against the Subscriber and the Subscriber’s
heirs and personal representatives.
 
3.3          Revocation.    The Subscriber acknowledges and agrees that this
Subscription for Shares is irrevocable, and that such Subscription shall survive
the death or disability of the Subscriber.
 
3.4          Addresses and Notices.  The address of each party for all purposes
shall be the address set forth on the signature pages annexed hereto, or such
other address of which the other parties have received written notice. Any
notice, demand or request required or permitted to be given or made hereunder
shall be in writing and shall be deemed given or made when delivered in person
or three business days after being sent to such party at such address by
registered or certified mail, return receipt requested.

 
5

--------------------------------------------------------------------------------

 
 
3.5          Titles and Captions.  All Article and Section titles or captions in
this Subscription Agreement are for convenience only. They shall not be deemed
part of this Subscription Agreement and do not in any way define, limit, extend
or describe the scope or intent of any provisions hereof.
 
3.6          Assignability.  This Subscription Agreement is not transferable or
assignable.
 
3.7          Pronouns and Plurals.  Whenever the context may require, any
pronoun used herein shall include the corresponding masculine, feminine or
neuter forms. The singular form of nouns, pronouns and verbs shall include the
plural and vice versa.
 
3.8          Further Action.  The parties shall execute and deliver all
documents, provide all information and take or forbear from taking all such
action as may be necessary or appropriate to achieve the purposes of this
Subscription Agreement. Each party shall bear its own expenses in connection
therewith.
 
3.9          Applicable Law.  This Subscription Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware without regard
to Delaware conflict of law rules.
 
3.10        Binding Effect.  This Subscription Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
administrators, successors, legal representatives, personal representatives,
permitted transferees and permitted assigns. If the Subscriber is more than one
person, the obligation of the Subscriber shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and such
person’s heirs, executors, administrators and successors.
 
3.11        Integration.  This Subscription Agreement, together with the
confidentiality agreement between the Company and the Subscriber, constitutes
the entire agreement among the parties pertaining to the subject matter hereof
and supersedes and replaces all prior and contemporaneous agreements and
understandings, whether written or oral, pertaining thereto. No covenant,
representation or condition not expressed in this Subscription Agreement shall
affect or be deemed to interpret, change or restrict the express provisions
hereof.
 
3.12        Amendment.  This Subscription Agreement may be modified or amended
only with the written approval of all parties hereto.
 
3.13        Creditors.  None of the provisions of this Subscription Agreement
shall be for the benefit of or enforceable by creditors of any party.
 
3.14        Waiver.  No failure by any party to insist upon the strict
performance of any covenant, agreement, term or condition of this Subscription
Agreement or to exercise any right or remedy available upon a breach thereof
shall constitute a waiver of any such breach or of any other covenant,
agreement, term or condition.
 
3.15        Rights and Remedies.  The rights and remedies of each of the parties
hereunder shall be mutually exclusive, and the implementation of one or more of
the provisions of this Subscription Agreement shall not preclude the
implementation of any other provision.

 
6

--------------------------------------------------------------------------------

 
 
3.16        Counterparts.  This Subscription Agreement may be executed in
counterparts and by facsimile, all of which taken together shall constitute one
agreement binding on all the parties notwithstanding that all the parties are
not signatories to the original or the same counterpart.

 
7

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE FOR INDIVIDUALS


IN WITNESS WHEREOF, the Subscriber has caused this Agreement to be executed as
of the ____ day of ___________________, 2009.
 
Number of Shares Subscribed for: ______
 
Purchase Price @ $0.15 per Share: $__________



     
(Signature of Subscriber)
 
(Signature of Spouse or Joint Owner, If Any)
           
(Print Name of Subscriber)
 
(Print Name of Spouse or Joint Owner, If Any)
                             
(Address)
 
(Address)
     
(    )
 
(    )
(Telephone Number)
 
(Telephone Number)
           
(Social Security Number)
 
(Social Security Number)
           
(Date)
 
(Date)



Note:  If two purchasers are signing, please check the manner in which ownership
is to be legally held (the indicated manner shall be construed as if written out
in full accordance with applicable laws or regulations):


______
JT TEN:  As joint tenants with right of survivorship and not as tenants in
common.

 
______
TEN COM:  As tenants in common.



______
TEN ENT:  As tenants by the entireties.


 
8

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE FOR CORPORATIONS, TRUSTS, COMPANYS OR
RETIREMENT PLANS


IN WITNESS WHEREOF, the Subscriber has caused this Agreement to be executed as
of the ____ day of ___________________, 2009.
 
Number of Shares Subscribed for:                                  


Purchase Price @ $0.15 per
Share  $                                                       



 
(Print Name of Subscriber)
   
By:
   
(Signature of Authorized Person)
     
(Print Name of Authorized Person)
     
(Title of Authorized Person)
         
(Address)
     
(Telephone Number)
     
(Federal Employer Identification Number
or Other Tax Identification Number)



APPROVED AND ACCEPTED in accordance with the terms of this Subscription
Agreement on this ____ day of _________________, 2009.


NuGen Mobility, Inc.


By:
 

 
 
 
 
9

--------------------------------------------------------------------------------

 

Schedule

 
Date of
           
 Number of
Investment
 
Name of Subscriber
     
 Shares Purchased
                               
16-Feb-10
 
Allen
Becker
     
               333,333
29-Jan-10
 
Daniel T Bogar IRA R/O Guarantee & Trust CO Trustee
 
            1,000,000
29-Jan-10
 
Daniel T.
Bogar
Brandilyn D.
Bogar
 
               466,667
29-Jan-10
 
Zak
Elgamal
     
               100,000
29-Jan-10
 
Adam & Susan Finn Revocable Trust dtd Sept 27, 2006
 
               166,667
29-Jan-10
 
Jordan Stuart
Finn
     
               166,667
29-Jan-10
 
Bradley Ray
Freels
     
               166,667
29-Jan-10
 
Hugo E.
Garcia Jr.
     
               166,667
16-Feb-10
 
Goldeneye Partners II, Ltd.
     
               333,333
29-Jan-10
 
Edward C.
Gomez
     
               333,333
16-Feb-10
 
Uzi
HaLevy
     
               500,000
29-Jan-10
 
William J.
Hickl III
     
                 83,333
29-Jan-10
 
David E.
Houge
     
               100,000
16-Feb-10
 
Tyler
Hughes
     
               100,000
16-Feb-10
 
ITC Trading Company, LTD.
   
               166,667
29-Jan-10
 
Ted
Izzatt
     
               166,667
29-Jan-10
 
Michael
Kleinman
Ellen
Kleinman JT TEN
 
                 50,000
16-Feb-10
 
Lakeview Investments, Inc.
     
               333,333
29-Jan-10
 
Leba Investments LP
     
               166,667
16-Feb-10
 
Ariel
Leibovitz
     
               250,000
29-Jan-10
 
Xuan Shirley
Li
     
               200,000
29-Jan-10
 
Mark
Lichtenstein
     
                 66,667
29-Jan-10
 
Antonio
Martins
     
               333,333
29-Jan-10
 
John
McClure
     
               100,000
29-Jan-10
 
Richard G.
McKee Jr.
     
               400,000
29-Jan-10
 
Stephen H.
McKnight
     
               150,000
29-Jan-10
 
Stephen
Najarian
Kathy Garcia
Najarian JT TEN
 
               200,000
29-Jan-10
 
Xiaoxia
Neufer
     
                 66,667
16-Feb-10
 
Equity Trust Co Custodian FBO Anthony J. Padon IRA
 
               166,667
29-Jan-10
 
David H.
Peterson
     
               666,667
29-Jan-10
 
Jackie A.
Reiner
     
                 83,333
16-Feb-10
 
Hershel M.
Rich
Hilda A.
Rich TEN COM
 
 83,333
29-Jan-10
 
Juan Alberto
Rincon
     
               166,667
16-Feb-10
 
Arthur
Schechter
     
               333,333
29-Jan-10
 
Louis Jack
Staley
     
               233,333
29-Jan-10
 
Edward S
Taylor
     
               166,667
16-Feb-10
 
3K Partners, Ltd.
     
               333,333
29-Jan-10
 
Jimin
Wang
     
               500,000
16-Feb-10
 
Benjamin S.
Warren
     
               166,667
29-Jan-10
 
Charles M Weiser IRA Guarantee & Trust Co Trustee
 
               166,667
29-Jan-10
 
Elaine
Wong
     
               100,000
16-Feb-10
 
Zeevi Hi-Tec Investment Holdings
   
               500,000

 
 
 

--------------------------------------------------------------------------------

 